Citation Nr: 1502002	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  11-04 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for hypertension.

2.  Entitlement to a disability rating in excess of 10 percent for coronary artery disease, prior to January 27, 2011.

3.  Entitlement to a disability rating in excess of 30 percent for coronary artery disease, from January 27, 2011.

4.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

5.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to July 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In March 2013, the Veteran testified at a Travel Board hearing held by the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing has been associated with the claims file.

During the pendency of this appeal, by a May 2012 rating decision, the RO increased the rating assigned for the Veteran's coronary artery disease from 10 percent to 30 percent, effective from January 27, 2011.  As this increase does not represent a full grant of the benefits sought, the Veteran's appeal is not abrogated and the matter remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

After the RO certified the case to the Board, the Veteran submitted additional evidence in support of his claims in March 2013.  The additional evidence consists of private treatment records from the Health Texas Medical Group of San Antonio dated from November 2012 to March 2013 and reflect the Veteran's recent treatment for hypertension and aortic atherosclerosis among other medical conditions.  This evidence has not been previously considered by the RO in adjudicating the claims on appeal when the claims were last adjudicated by the RO in May 2012 Supplemental Statements of the Case (SSOC).  The Veteran has not waived his right to have the agency of original jurisdiction initially review the additional evidence.  The additional evidence is relevant to the issues being addressed in this appeal, and RO consideration of this additional evidence is not waived.  Accordingly, the Board must return these matters to the RO for consideration of the additional evidence and issuance of a supplemental statement of the case.  See 38 C.F.R. § 19.31 (2014).

Additionally, in correspondence dated March 2013, the Veteran indicated that he was recently evaluated for his peripheral neuropathy at the South Texas VA Healthcare System (HCS) and that VA should obtain these records.  However, the most recent VA treatment records currently associated with the claims file are dated in May 2012.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the RO should obtain and associate with the claims file all VA treatment records from the South Texas VA HCS from May 2012 to the present.

Accordingly, the case is REMANDED for the following action:

1. Obtain any VA treatment records from the South Texas VA HCS, and any associated outpatient clinics dated from May 2012 to the present.  All records and/or responses received should be associated with the claims file.

2.  After any pertinent outstanding records are added to the claims file, the RO must review and consider all newly acquired evidence, specifically including the private treatment records from the Health Texas Medical Group of San Antonio, added to the record since the last RO review.  

3.  If additional questions are raised that require additional development, including obtaining a medical examination and opinion, the RO should request that the appropriate development, examination and opinion be sought.

4.  After review of the records and any additional development, the RO should readjudicate the matters on appeal.   If any benefit sought on appeal remains denied, a Supplemental Statement of the Case must be provided to the Veteran, which must address all of the evidence of record since those issues were last adjudicated by the RO.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

